Garfield, J.
Since the original decision in this case, all parties before the court have entered into' a stipulation of settlement, copy of which is on file with the clerk of this court. The parties jointly have petitioned for a rehearing and the court finds that such rehearing should be granted.
It is therefore ordered that rehearing is granted as prayed and that as a result thereof the cause is remanded to the district court for a decree in conformity to the terms of the stipulation and in accordance with the provisions of chapter 358.2 (formerly chapter 358-F1) of the Code.
Miller, Sager, Stiger, Bliss, and Wennerstrum, JJ., concur.
Hale, C. J., takes no part.